Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner notes the current application has been transferred from the previous examiner.

	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy et al., US 10,586,351 and WATANABE et al., US 20180068110.
	In considering claim 3; 
	 
    PNG
    media_image1.png
    375
    668
    media_image1.png
    Greyscale

	The examiner evidence Brailovskiy et al., US 10,586,351 which discloses the user of a camera which can be used to operate in the day mode (visible) and night mode (IR) mode.
	a) image sensor… is met where Brailoskiy includes cameras 112 (Fig 1 and related description)
	b) an infrared….is met where Brailovskiy discloses cameras 112 which includes IR cut filters 161 (Fig 1). 
	c) a light quantity sensor is met by processor(s) 102 which includes the ambient light value of the visible light (120) and IR channel (140) (Fig 1). 
	d)-e) As shown in Fig 6, Brailovskiy, the visible ambient light is detected with a first threshold (614) and if the light is not bright (it’s dark) then the system switches to night (IR mode) which determines the ambient light in the night mode and if the ambient light level is greater than a second threshold (bright not dark) then it switches to day (visible) mode. 
	The examiner notes the Brailovskiy does not explicitly recite the intended use being in a device such as a scanner/printer/copier and facsimile which can be one or more device, nor the intended use of authentication, where it is known that such devices may use image sensors to authenticate users before/for use of such equipment.
	The examiner incorporates WATANABE et al., US 20180068110 (para 23, 64) which discloses the features of face authentication for image processing devices such as that of a printer/scanner/copier/facsimile machine to control access/use of information/equipment.
	The motivation to modify Brailovskiy with WATANABE would provide the advantages as note above, notably to ensure proper use/authorization of equipment efficiently. 

	In considering claim 4, 
	As noted by Brailovskiy the processor(s) determine if the light is above a threshold (2nd) (block 622) Fig 6 which then captures an image in the visible spectrum (not the IR sensor). 
	In considering claim 11, 
	The examiner notes the combination of Brailovskiy and WATANABE disclose, separate cameras with the ambient sensor (included in the processors) however the examiner notes that the integration of parts or separation of parts are considered obvious modifications to one of ordinary skill in the art, based upon the design, circuit layout, device used.  As noted by Brailovskiy the various systems may be implemented in software/hardware or application specific integrated circuits. (col 3, line 55 to col 4 line 19)
	MPEP 2144.04 Integration of Parts
	The motivation to modify the above combination with such known practices (Integration of Parts) provides the designer/system the ability to reduce space/layout in providing a dual function/combined/integrated sensor, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 12, 
	Refer to claim 11, where Brailovskiy discloses separate sensors for the image sensor and ambient sensor (Fig 1, image sensors 112, ambient sensors 120/140 (col 3, line 55 to col 4, line 19). 
 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brailovskiy et al., US 10,586,351 and Panneer et al.,  US 20160378788.

In considering claim 5, 
	
    PNG
    media_image2.png
    231
    573
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    181
    669
    media_image3.png
    Greyscale

	a) the claimed image sensor is met where Brailoskiy includes cameras 112 (Fig 1 and related description)
	b) the claimed infrared sensor is met by the combination of the camera and IR cut filters 161 (Fig 1). 
	
	The examiner notes Brailoskiy does not explicitly recite the function of authentication, however the examiner notes such practice is convention when using a camera including a day (visible)/night (Infrared) camera/modes. 
	The examiner incorporates Panneer et al., US 20160378788, which discloses (para 15-16) that the system can use visible and or IR camera to authenticate a user (limitations c-d).
	The motivation to modify Brailoskiy would provide the benefit of having the ability to verify the user based upon application/setting thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Regarding determine that authentication has failed:
	Panneer (para 24, 30, 50, 63, 78) discloses that the system attempts to identify the user based on image recognition and when the attempt fails, the system prompts the user for another attempt.  
	The examiner notes depending upon the application (user device, using another user’s device), environment (public, private (purchase required)) and the history of the device/memory would determine if a user could be recognized.  
	Thus, in the event the additional attempts fail using the visible, IR or combination images then the system would again determine authentication has failed. 
	The motivation to modify Brailoskiy with Panneer would provide the advantages as noted above, and thus would have been an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention to attempt authentication again even if authentication fails as noted above.   
	In considering claim 6, 
	Refer to claim 5, where the incorporated Panneer discloses that the visible and/or IR image can be captured (and again, multiple times) to determine if authentication has failed or not (success). 

Conclusion
Allowable Subject Matter
Claims 1-2 and 7-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not show a device with includes the light quantity sensor, which includes a controller which identifies a region within an image-capturing range and sets the angle so the identified region is out of the range and control the sensor to capture the image for authentication where the identified region (higher or equal to a predetermined value) is excluded from the image for authentication. 
The examiner notes the prior art cited and prior art disclosed by applicant includes system which inform the user to move US 20160267319 (para 15, 19) in additional to manual operations of any conventional user operated camera where users can adjust/move (includes distance/orientation/focus/lighting (flash)) of the cameras if they deem the light/background within an imaging object is not as desired. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422